Citation Nr: 0706536	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  96-44 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 4, 1965, to January 20, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in October 2003 and April 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record demonstrates a duodenal 
ulcer was not manifest during service and did not develop as 
a result of a service-connected disability.


CONCLUSION OF LAW

A duodenal ulcer disability was not incurred in or aggravated 
by service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (effective before and after October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in December 2002, May 2004, and 
May 2006.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to these matters was provided in May 2006 and 
September 2006.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records show the veteran 
complained of right upper quadrant abdominal pain on exertion 
in November 1965.  A January 1966 separation examination 
revealed a normal clinical evaluation of the abdomen and 
viscera.  The examiner noted complaints of epigastric pain, 
but that no disease was found.  Private medical records dated 
in July 1966 included a diagnosis of gastritis.  In 
statements in support of his claim and in reports of medical 
history the veteran stated he had a duodenal ulcer that was 
manifest during active service.  

On VA general medical examination in November 1995 the 
veteran reported a history of duodenal ulcer since childhood.  
He complained of occasional epigastric pain and heartburn.  
It was noted the examination was negative, but a diagnosis of 
duodenal ulcer by history was provided.  VA examination in 
December 2002 noted an upper gastrointestinal series revealed 
a moderately size sliding hiatal hernia with gastroesophageal 
disease.  It was also noted that it was as likely as not 
these disorders were present at the time of the veteran's 
separation examination.  An ulcer was not identified at any 
site.  

A June 2006 VA examination report summarized the pertinent 
evidence of record and found there was evidence suggestive 
but not conclusive of past or present peptic ulcer disease.  
The veteran's symptoms were noted as more likely than not 
secondary to a hiatus hernia and gastroesophageal reflux 
disease.  The examiner stated that the symptoms noted in 1965 
were consistent with peptic ulcer disease or gastroesophageal 
reflux disease or possibly both of these disorders, but that 
the earliest available objective evidence in 2003 did not 
reveal any characteristic deformity in the duodenal bulb or 
stomach suggestive of current or healed duodenal or peptic 
ulcer.  It was further noted that the study did reveal 
gastroesophageal reflux disease and hiatal hernia consistent 
with his original symptoms.  

Based upon the evidence of record, the Board finds a duodenal 
ulcer was not manifest during service and did not develop as 
a result of a service-connected disability.  The June 2006 
examiner's opinion is persuasive that there is no conclusive 
evidence of duodenal ulcer disease during active service and 
no objective evidence of either current or healed duodenal or 
peptic ulcer disease.  While the veteran may sincerely 
believe that he has a duodenal ulcer related to service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for duodenal ulcer is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


